Per Curiam,
The question raised by this appeal was well worthy of consideration. It has received such consideration in the opinion filed by the learned judge below, and while there is much plausibility in the argument presented by appellant’s counsel in support of their position, we are nevertheless led to conclude that the court below properly construed the statute as entitling the plaintiff, to a judgment at the time it was entered. The reasons for this conclusion are fully and clearly set f.orth in the .opinion of the learned judge, in which we concur.
The judgment is affirmed.